Where four notes, all bearing the same date, and alike in all respects, except in the times of payment, which were nine, ten, eleven and twelve months respectively, were severally protested on the day when they became due, and notice of protest in each case, dated on the day of the protest, was duly mailed, addressed to the indorser at his place of residence, the notices being each in the following words, with the difference of date, except that in two’ of them the amount of interest was stated in the margin:
“New York, Jan. 5, 1850.
“$740 and interest.
“Please take notice, that a promissory note, made by J. L. Carew, for $740, with interest, dated April 2d, 1849, indorsed by you, was, on the day that the same became due, duly protested for non-payment, and that the holders look to you for the payment thereof.”
Signed by the Notary.
Held, that the notice of protest of the first note was sufficient, no other note to which the notice could be applicable having at that time become due; but that the notice was insufficient to charge the indorser as to the other notes, there being, at the time when each became due, two or more notes in existence, to which the terms of the notice would equally apply.
It appeared that the notes, although dated in Michigan, were first negotiated, by the maker, in New York (where they were payable), with the defendant’s indorsement upon them. It was held, therefore, that the defendant must be regarded as an accommodation indorser, and the contract of indorsement as made in New York, and governed by the laws of that state.
(S. C., 5 Sandf. 330; 9 N. Y. 279.)